               Case 2:20-cv-01609-RSM Document 9 Filed 03/22/21 Page 1 of 2




 1                                                            Chief District Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
 9
      RANI KAUR, et al.,                                  No. C20-01609 RSM
10
                           Plaintiffs,                    STIPULATED ORDER FOR
11                                                        DISMISSAL
                     v.
12                                                        Noted for Consideration:
      MICHAEL RICHARD POMPEO, et al.,                     March 18, 2021
13
14                             Defendants.

15
            The above-captioned action having been resolved by the parties, all parties, through their
16
     undersigned counsel and respective attorneys of record, now hereby stipulate to the dismissal
17
18   without prejudice of the above-captioned action, with each party to bear their own fees or costs.

19   Dated: March 18, 2021
                                                          Respectfully submitted,
20
21
     s/ Bart Klein                                        /s/ Michelle R. Lambert
22   BART KLEIN WSBA #10909                               MICHELLE R. LAMBERT
     Law Offices of Bart Klein                            NYS#4666657
23   WSBA # 10909                                         Assistant United States Attorney
     605 First Avenue South, Suite 500                    United States Department of Justice
24   Seattle, WA 98104                                    1201 Pacific Avenue, Suite 700
     Tel.: (206) 624-3787                                 Tacoma, WA 98402
25
     Fax: (206) 624-6371                                  Tel.: (253) 428-3824
26   Bart.Klein@bartklein.com                             Email: michelle.lambert@usdoj.gov

27   Attorney for Plaintiffs                              Attorney for Defendant

     STIPLUATION ORDER FOR                                                UNITED STATES ATTORNEY
     DISMISSAL (C20-01609 RSM) - 1                                         1201 PACIFIC AVE., STE. 700
                                                                              TACOMA, WA 98402
                                                                                (253) 4258-3800
              Case 2:20-cv-01609-RSM Document 9 Filed 03/22/21 Page 2 of 2




 1
 2
                                               ORDER
 3
            IT IS HEREBY ORDERED that the Parties’ Stipulated Order for Dismissal is
 4
     GRANTED. The case is dismissed without prejudice with each party to bear their own costs.
 5
 6
            DATED this 22nd day of March, 2021.
 7
 8
 9
10
11
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

     STIPLUATION ORDER FOR                                            UNITED STATES ATTORNEY
     DISMISSAL (C20-01609 RSM) - 2                                     1201 PACIFIC AVE., STE. 700
                                                                          TACOMA, WA 98402
                                                                            (253) 4258-3800
